      Case: 1:21-cv-02296 Document #: 1 Filed: 04/28/21 Page 1 of 10 PageID #:1




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CJ LOGISTICS AMERICA, LLC d/b/a                   ) CASE NO.
DSC LOGISTICS,                                    )
                                                  ) COMPLAINT
                      Plaintiff,                  )
                                                  ) (JURY DEMAND ENDORSED HEREON)
       vs.                                        )
                                                  )
NATIONAL CARRIERS, INC.,                          )
                                                  )
                      Defendant.                  )

       Plaintiff CJ Logistics America, LLC d/b/a DSC Logistics (“DSC Logistics”), by and

through the undersigned counsel, brings this Complaint against Defendant National Carriers, Inc.

(“Defendant”) (DSC Logistics and Defendant are sometimes collectively referred to hereinafter

as the “Parties”). In support of the Complaint, DSC Logistics states the following:

                                            PARTIES

       1.      DSC Logistics is an Illinois limited liability corporation with its principal place of

business located at 1750 S. Wolf Road, Des Plaines, Illinois 60018. DSC Logistics is a logistics

company and freight broker that provides third-party logistics services to its customers, including

arranging and managing the transportation of goods for its clients.

       2.      Defendant is a for-hire motor carrier of property, located at 1501 E. 8th St.,

Liberal, Kansas 67901, operates in interstate commerce, and is subject to the jurisdiction of and

pursuant to a registration issued by the United States Department of Transportation, Federal

Motor Carrier Safety Administration under MC 139495.

                                   JURISDICTION AND VENUE

       3.      This Court has jurisdiction over the subject matter of this action because DSC

Logistics’ claims arise under federal law, and the transportation of the property at issue
      Case: 1:21-cv-02296 Document #: 1 Filed: 04/28/21 Page 2 of 10 PageID #:2




constitutes transportation in interstate commerce under 49 U.S.C. § 13102(14), (23) and 49

U.S.C. § 13501(1). More specifically, this case is governed by the Carmack Amendment to the

Interstate Commerce Act, 49 U.S.C. § 14706 (the “Carmack Amendment”), because it concerns

goods damaged by a motor carrier during the interstate transportation of the goods. Further,

because this action is governed by 49 U.S.C. § 14706, and the matter in controversy for the

applicable receipt or bill of lading exceeds $10,000.00, exclusive of interest and costs, this Court

has original subject matter jurisdiction over the claims under 28 U.S.C. § 1337(a). The Court

also possesses supplemental subject matter jurisdiction over the Second Claim for Relief

pursuant to 28 U.S.C. § 1367(a).

       4.      This Court has jurisdiction over the person of Defendant because, pursuant to

Section 18 of the Motor Carrier Transportation Contract (the “Agreement”) entered into by the

Parties, Defendant agreed to be subject to personal jurisdiction in this Court. A true and accurate

copy of the Agreement is not attached to the Complaint as the Agreement contains a

confidentiality clause prohibiting the Parties from disclosing the terms and conditions of the

Agreement and, in any event, Defendant has a copy of the Agreement.

       5.      Venue is proper in the Northern District of Illinois pursuant to 28 U.S.C.

1391(b)(2-3) and 49 U.S.C. 14706(d)(1) because this is the district where a substantial part of the

events giving rise to the claim occurred where Defendant is subject to the Court’s personal

jurisdiction with respect to the action. Moreover, venue is proper in this district because the

Parties agreed to be subject to venue in this district pursuant to Section 18 of the Agreement.

                                FACTS AND BACKGROUND

       6.      On or about May 14, 2019, DSC Logistics and Defendant entered into a Motor

Carrier Transportation Contract (the “Agreement”) whereby Defendant agreed, among other




                                                 2
      Case: 1:21-cv-02296 Document #: 1 Filed: 04/28/21 Page 3 of 10 PageID #:3




things, to transport cargo entrusted to it by DSC Logistics’ and its customers in accordance with

the terms of the Agreement and in exchange for payment.

       7.      In May of 2020, DSC Logistics’ customer, B&G Foods Inc. (“B&G”), retained

DSC Logistics to broker the transportation of a valuable load consisting of frozen food (the

“Cargo”).

       8.      In turn, DSC Logistics engaged Defendant to transport B&G’s Cargo by

refrigerated truck from a cold storage facility operated by Lineage Logistics (“Lineage”) in Moss

Landing, California to another cold storage facility operated by Lineage in Fort Worth, Texas

pursuant to the Agreement.

       9.      Defendant’s driver picked up the Cargo in good condition on or about May 5,

2020. Defendant acknowledged, via signature of its driver, receipt of the Cargo in good order

and condition on the Bill of Lading (“BOL”). A true and accurate copy of the BOL is attached

hereto as EXHIBIT A.

       10.     The BOL memorialized a requirement that the temperature of the Cargo be

maintained at zero degrees Fahrenheit (0º F).         However, Defendant failed to maintain the

required 0º F temperature.

       11.     Furthermore, Lineage has repeatedly confirmed that it does not load a refrigerated

trailer until the trailer is pre-cooled to -10 degrees Fahrenheit (-10º F). Indeed, the sign-out sheet

that the driver executed at origin before leaving the Lineage facility expressly states that the

trailer temperature was to be set to -10º F. A true and accurate copy of the sign-out sheet is

attached hereto as EXHIBIT B.

       12.     The Cargo arrived in Fort Worth, Texas at a non-conforming, high temperature

rendering the Cargo wholly damaged.




                                                  3
      Case: 1:21-cv-02296 Document #: 1 Filed: 04/28/21 Page 4 of 10 PageID #:4




       13.     Lineage confirmed that the Cargo was delivered in a damaged condition via (a)

the refrigeration unit’s temperature recording (which reflected that the unit was turned off

completely during transport), (b) the Lineage Carrier Gate Pass at destination (which also

indicated that the refrigeration unit was turned off), and (c) a temperature probe used upon

arrival (which revealed the Cargo temperature to be 30.8°F).

       14.     As a result of the damage to the Cargo and other quality and branding concerns,

B&G had no choice but to destroy the Cargo.

       15.     Pursuant to Section 7.1 of the Agreement, Defendant agreed to assume the

liability as a motor common carrier for loss of, damage to, or delay of goods, including such

damage to the Cargo.

       16.     Under Section 4 of the Agreement, Defendant also expressly agreed to comply

with all applicable laws and regulations and with DSC Logistics’ or the shipper’s written

instructions regarding sanitary food transportation when transporting food shipments.

       17.     Under Appendix G of the Agreement, Defendant agreed to assume liability for

breaching any contractual or statutory requirement regarding the sanitary transportation of food.

More specifically, at Section 2 of Appendix G, Defendant accepted responsibility for the

“sanitary conditions of Food Cargos during their transportation and complying with DSC

Logistics’ and/or the shipper’s written instructions, including without limitation any temperature

set point or temperature range, as provided to the Carrier by DSC Logistics or the shipper in

physical or electronic form.”

       18.     Under Section 9 of Appendix G to the Agreement, Defendant agreed that any

Cargo transported under conditions that are not in compliance with the written instructions or

requirements set forth in the shipping documents, including any seal, temperature, quality control




                                                4
      Case: 1:21-cv-02296 Document #: 1 Filed: 04/28/21 Page 5 of 10 PageID #:5




standards and delivery date requirements, would be considered “adulterated” within the meaning

of the Federal Food, Drug and Cosmetic Act (21 U.S.C. §§ 342(a)(i)(4), 342(i)).

       19.      Pursuant to Appendix G of the Agreement, Defendant also agreed that “DSC

Logistics is not responsible for and shall in no way be held liable for [National Carrier’s] failure

to adhere to its respective obligations under the laws and regulations governing the safe and

sanitary transport of food for human consumption, including the Food Safety Laws referenced

above.”

       20.      Pursuant to Section 9 of the Agreement, Defendant further agreed to indemnify

DSC Logistics for claims resulting from “loss of or damage to property.”

       21.      On or about May 29, 2020, B&G made a formal claim to DSC Logistics for

damage to the Cargo in the amount of Thirty-Six Thousand Seven Hundred Seventy-Nine

Dollars and Eleven Cents ($36,779.11).

       22.      On June 12, 2020, DSC Logistics presented its claim to Defendant for damages in

the amount of Thirty-Six Thousand Seven Hundred Seventy-Nine Dollars and Eleven Cents

($36,779.11).

       23.      To date, Defendant has not paid any portion of the claim.

       24.      Therefore, DSC Logistics paid B&G in satisfaction of B&G’s claim against

Defendant.

       25.      In exchange for DSC Logistics’ payment, B&G assigned to DSC Logistics its

claim against Defendant.

       26.      As a result of Defendant’s actions, DSC Logistics has been damaged in the

principal amount of Thirty-Six Thousand Seven Hundred Seventy-Nine Dollars and Eleven

Cents ($36,779.11) in connection with the claim related to the Cargo. Consequently, DSC




                                                 5
       Case: 1:21-cv-02296 Document #: 1 Filed: 04/28/21 Page 6 of 10 PageID #:6




Logistics is entitled to recover from Defendant the amount of Thirty-Six Thousand Seven

Hundred Seventy-Nine Dollars and Eleven Cents ($36,779.11), plus attorneys’ fees, pre- and

post-judgment interest, and costs.

               COUNT I – LIABILITY UNDER THE CARMACK AMENDMENT

         27.    DSC Logistics incorporates by reference each and every allegation set forth

above.

         28.    Defendant took possession of the Cargo in good order and condition in Moss

Landing, California.

         29.    Defendant acknowledged receipt of the Cargo in good order and condition on the

BOL.

         30.    However, Defendant failed to deliver the Cargo to destination at Fort Worth,

Texas in good order and condition.

         31.    Consequently, at destination, the damaged Cargo was rejected after it was

determined that the Cargo was outside of the specified and agreed upon temperature range.

         32.    This was confirmed via (a) the refrigeration unit’s temperature recording (which

reflected that the unit was turned off completely during transport), (b) the Lineage Carrier Gate

Pass at destination (which also indicated that the refrigeration unit was turned off), and (c) a

temperature probe used upon arrival (which revealed the Cargo temperature to be 30.8°F).

         33.    As a result of the damage to the Cargo and other quality and branding concerns,

B&G had no choice but to destroy the Cargo.

         34.    Due to Defendant’s receipt of the Cargo in good order and condition and its

failure to deliver the Cargo in good condition, without the fault of DSC Logistics, and by virtue

of B&G’s assignment to DSC Logistics of B&G’s claim against Defendant, DSC Logistics has




                                                6
      Case: 1:21-cv-02296 Document #: 1 Filed: 04/28/21 Page 7 of 10 PageID #:7




incurred damages in the principal amount of no less than Thirty-Six Thousand Seven Hundred

Seventy-Nine Dollars and Eleven Cents ($36,779.11), plus attorneys’ fees, pre- and post-

judgment interest, and costs.

         35.   Under the Carmack Amendment, 49 U.S.C. § 14706, Defendant is liable to DSC

Logistics, and DSC Logistics is entitled to recover from Defendant an amount to be proven at

trial, the sum of which is at least Thirty-Six Thousand Seven Hundred Seventy-Nine Dollars and

Eleven Cents ($36,779.11), plus pre- and post-judgment interest, and costs.

                                COUNT II – BREACH OF CONTRACT

         36.   DSC Logistics incorporates by reference each and every allegation set forth

above.

         37.   DSC Logistics entered into a valid and enforceable contract with Defendant,

whereby Defendant agreed, among other things: (1) to be liable to DSC Logistics for the loss,

damage, or delay of goods; (2) to comply with all applicable laws and regulations and with DSC

Logistics’ or the shipper’s written instructions regarding sanitary food transportation when

transporting food shipments; (3) to be liable to DSC Logistics for breaching any contractual or

statutory requirement regarding the sanitary transportation of food; (4) that “DSC Logistics is not

responsible for and shall in no way be held liable to [National Carrier] for [National Carrier’s]

failure to adhere to its respective obligations under the laws and regulations governing the safe

and sanitary transport of food for human consumption, including the Food Safety Laws

referenced above”; and (5) to indemnify DSC Logistics for claims resulting from “loss of or

damage to property.”

         38.   DSC Logistics has performed all of its obligations under the Agreement, and all

conditions precedent to recovery have occurred.




                                                  7
      Case: 1:21-cv-02296 Document #: 1 Filed: 04/28/21 Page 8 of 10 PageID #:8




       39.     Defendant has breached the Agreement by failing to: (1) assume the liability of a

motor common carrier for loss, damage, or delay to the Cargo; (2) comply with DSC Logistics’

or the shipper’s written instructions regarding sanitary food transportation when transporting the

Cargo; (3) pay DSC Logistics for breaching contractual or statutory requirements regarding the

sanitary transportation of food; (4) accept responsibility, thereby imputing responsibly to DSC

Logistics, for Defendant’s failure to adhere to its obligations under the laws and regulations

governing the safe and sanitary transport of food for human consumption; and (5) indemnify

DSC Logistics for claims resulting from “loss of or damage to property,” including B&G’s claim

to DSC Logistics.

       40.     Defendant’s breach of the Agreement has caused injury to DSC Logistics.

       41.     As a result, DSC Logistics is entitled to recover from Defendant the sum of at

least Thirty-Six Thousand Seven Hundred Seventy-Nine Dollars and Eleven Cents ($36,779.11),

plus attorneys’ fees, pre- and post-judgment interest, and costs.

                                     RELIEF REQUESTED

       WHEREFORE, DSC Logistics, based on the foregoing factual allegations and applicable

legal theories, whether stated herein above or determined at a later time based on the evidence

presented at trial, respectfully requests a judgment providing the following:

       1.      Judgment in DSC Logistics’ favor on all claims;

       2.      Judgment in DSC Logistics’ favor and against Defendant on its First Count in the

amount of Thirty-Six Thousand Seven Hundred Seventy-Nine Dollars and Eleven Cents

($36,779.11), plus pre- and post-judgment interest, and costs;




                                                 8
      Case: 1:21-cv-02296 Document #: 1 Filed: 04/28/21 Page 9 of 10 PageID #:9




       3.      Judgment in DSC Logistics’ favor and against Defendant on its Second Count in

the amount of Thirty-Six Thousand Seven Hundred Seventy-Nine Dollars and Eleven Cents

($36,779.11), plus attorneys’ fees, pre- and post-judgment interest, and costs;

       4.      All other relief in law or equity to which DSC Logistics is entitled.

                                                Respectfully submitted,


                                                s/ Ashleigh J. Morpeau
                                                ASHLEIGH J. MORPEAU
                                                BENESCH, FRIEDLANDER, COPLAN &
                                                  ARONOFF LLP
                                                71 South Wacker Drive, Suite 1600
                                                Chicago, IL 60606
                                                Telephone: 312.212.4949
                                                Facsimile: 312.767.9192
                                                Email: amorpeau@beneschlaw.com

                                                MARC S. BLUBAUGH (pro hac vice forthcoming)
                                                ABIGAIL R. RIFFEE (pro hac vice forthcoming)
                                                BENESCH, FRIEDLANDER, COPLAN &
                                                  ARONOFF LLP
                                                41 South High Street, Suite 2600
                                                Columbus, Ohio 43215-6164
                                                Telephone: 614.223.9300
                                                Facsimile: 614.223.9330
                                                Email: mblubaugh@beneschlaw.com
                                                       ariffee@beneschlaw.com

                                                Attorneys for Plaintiff CJ Logistics America, LLC
                                                d/b/a DSC Logistics




                                                 9
    Case: 1:21-cv-02296 Document #: 1 Filed: 04/28/21 Page 10 of 10 PageID #:10




                              REQUEST FOR TRIAL BY JURY

       Plaintiff CJ Logistics, LLC d/b/a DSC Logistics respectfully requests that all matters set

forth in this Complaint and Jury Demand so triable be tried by and before a jury.

                                                 s/ Ashleigh J. Morpeau
                                                 One of the Attorneys for Plaintiff CJ Logistics
                                                 America, LLC d/b/a DSC Logistics




                                               10
